Citation Nr: 0207053	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  99-02 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left wrist fracture as a result of treatment at a Department 
of Veterans Affairs facility.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from February 1976 until May 
1987.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a June 1998 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Roanoke, Virginia, which denied the benefit sought on 
appeal.

This matter was previously before the Board in March 1999.  
At that time, a remand was issued to accomplish further 
development.  The RO has now returned the claims file to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence of record does not show that the veteran 
sustained an additional left wrist disability as a result of 
VA treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 2001) for additional 
disability as a result of VA treatment for a left wrist 
fracture have not been met. 38 U.S.C.A. §§ 1151, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

A review of the claims file reveals that in September 1997, 
the veteran raised a claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for residuals of a left wrist 
disorder resulting from treatment provided by VA in September 
1997.  The RO first considered the claim in January 1998.  At 
that time a rating decision was deferred pending a review of 
the record by a specialist.  Such a review was performed in 
March 1998, and based on the findings entered, the RO denied 
the veteran's claim in a June 1998 rating decision.  The 
veteran disagreed with that decision and initiated this 
appeal.  In March 1999, the matter came before the Board.  At 
that time a remand was ordered to further develop the claim.  
Specifically, the RO was instructed to secure and associate 
with the claims file the veteran's original clinical records 
dated from August 1997 through December 1997.  
This development has been accomplished and the claims file is 
again before the Board.  

Duty to notify/assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 ("VCAA"), or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

In the present case, the RO included the VCAA laws in the 
November 2001 supplemental statement of the case.  Thus, the 
veteran has been put on notice as to the new requirements 
regarding the duty to assist.  Moreover, the Board has 
reviewed the file, and finds that the requirements under the 
VCAA have been met.  In that regard, the Board finds that the 
veteran was provided adequate notice as to governing law and 
regulations and the evidence needed to substantiate her claim 
in the rating actions, a statement of the case issued in 
November 1998 and the aforementioned November 2001 
supplemental statement of the case.  Moreover, the veteran 
was most recently afforded a VA examination in September 2001 
in connection with his claim, and an earlier report of 
examination dated March 1998 is also of record.  
Additionally, outpatient treatment reports dated from August 
1997 to July 1999 are associated with the claims file.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  In this 
context, the Board notes that the record contains adequate 
evidence to permit a determination as to whether additional 
disability exists and whether that disability is causally 
related to VA care.  There is no indication of any existing 
competent medical evidence that would bear upon these 
determinative questions that has not been obtained.  
Therefore, there is no reasonable possibility of further 
development action that could substantiate the claim.  As 
such, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.

Relevant law and regulations

38 U.S.C.A. § 1151 provides that, when a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service- connected.  The regulations implementing that 
statute appear at 38 C.F.R. §§ 3.358, 3.800.  They provide, 
in pertinent part, that, in determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared with the physical 
condition subsequent thereto.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the hospitalization, etc., was authorized.  38 
C.F.R. § 3.358(b)(2).  Further, the additional disability or 
death must actually result from VA hospitalization or medical 
or surgical treatment and not be merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1), (2).  In addition, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and implementing 
regulations required evidence of negligence on the part of 
VA, or the occurrence of an accident or an otherwise 
unforeseen event.  Those provisions were invalidated by the 
United States Court of Appeals for Veterans Claims (Court), 
and, in 1994 the Supreme Court decision that found that the 
regulation at 38 C.F.R. § 3.358(c)(3) exceeded statutory 
authority by requiring fault on the part of VA in order for 
an appellant to prevail on a claim for benefits under 38 
U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd. sub nom, Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), aff'd., 115 S. Ct. 552 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date of the Gardner decision by the Court.  60 Fed. 
Reg. 14,222 (March 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c), effective July 22, 
1996.  Although 38 U.S.C.A. § 1151 was subsequently amended 
to provide effectively that compensation was precluded unless 
the proximate cause of the additional disability was 
negligence or other fault on the part of VA, or an event not 
reasonable foreseeable, this amendment is effective with 
respect to claims filed on or after October 1, 1997.  Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997), 63 Fed. Reg. 31263 (1998).  
It is not applicable to the veteran's claim here, which was 
filed prior to that date.

Factual background

In late August 1997, the veteran injured her left wrist while 
playing with her children.  She reported to the emergency 
room of the VA Medical Center in Hampton, Virginia.  The 
treatment report noted swelling and tenderness in the left 
wrist.  X-rays were taken, revealing a comminuted impacted 
fracture of the distal radius with reversal of the usual 
radial articular angle.  The veteran's left wrist was placed 
in a splint.  The veteran was to keep her left wrist 
immobilized and to apply ice.  She was instructed to return 
to the orthopedic clinic in three days for further treatment.  
At that time, the veteran was given, in her words, "a 
molded, better-formed splint."  She was told to return 
approximately one week later, at which time more x-rays were 
undertaken.  The examiner noted, after viewing these x-rays, 
that, compared to the previous studies, the fracture line in 
the right distal radius was barely perceptible.  It was noted 
that the fracture appeared to be slightly sclerotic.  There 
was a minimal callous formation along the radial aspect of 
the fracture site.  The impression was that of a healing 
fracture of the left distal radius.  The veteran was then 
scheduled to return for another appointment about one week 
later.  At that time, x-rays showed a distal radius fracture 
with a dorsal tilt of the distal segment.  The examiner 
entered an impression of no new findings or significant 
changes.  The primary diagnostic code was that of major 
abnormality, physician aware.  The veteran explained that she 
was informed by her treating physician that her fracture had 
shifted, and that this would result in a loss of range of 
motion in her left wrist.  In her statements dated September 
1997, the veteran contended that this limitation of motion 
would not have occurred had the VA treatment providers set 
her wrist in a more timely manner.  

Further reports of VA treatment reveal continued complaints 
of left wrist pain.  The veteran was referred to an 
occupational therapist at the VA Medical Center in Hampton, 
Virginia.  A report of treatment dated January 1998 noted 
that the veteran had active range of motion and strength 
within functional limits.  The veteran was noted to wear a 
wrist brace.  She was instructed to continue with the brace 
and to follow an exercise program.  A February 1998 treatment 
report noted that the veteran had full range of motion in the 
left wrist.  

In October 2001, the veteran was examined by VA in order to 
ascertain whether she had incurred an additional disability 
as a result of VA treatment on her left wrist.  The examiner 
noted that he had reviewed the veteran's medical records.  He 
noted that the veteran was placed in a wrist immobilized when 
she initially appeared in the emergency room on the day of 
the injury.  He further noted that a cast was placed on her 
wrist 5 days following the injury, and that she remained in 
the cast for 6 weeks.  Following removal of the cast, she 
received physical therapy, and has worn a wrist brace since 
that time.  Finally, he noted the veteran's continued 
complaints of pain, as well as her statements that she would 
apply ice packs to reduce the discomfort.  

Upon physical examination in October 2001, the veteran was 
noted to have the following range of motion as to the left 
wrist: palmar flexion from 0 to 80 degrees; dorsiflexion from 
0 to 70 degrees; radial deviation from 0 to 20 degrees; and 
ulnar deviation from 0 to 45 degrees.  The examiner noted 
that left wrist pain was present even with the lightest 
touch.  X-rays revealed minimal sclerosis in the distal 
radius at the site of the old fracture.  No significant 
deformity was seen.  Alignment was normal and the joint 
spaces were normally maintained.  The examiner gave an 
impression of an old healed fracture of the left distal 
radius.  Additionally, an electrodiagnostic study was 
undertaken which revealed evidence of sensory neuropathy 
involving the left ulnar and left radial nerve.  These 
findings were noted to be abnormal.  

Based on the objective findings made at the time of 
examination, the VA examiner stated that the veteran's 
current disability involved her chronic pain disorder and 
fibromyalgia.  He noted that she had sensory neuropathy of 
unclear etiology, though he stated that it may relate to her 
wrist fracture.  The VA examiner opined that the veteran's 
disability was not the result of any delay in having her left 
wrist placed in a cast.  He noted that although the veteran 
was not immediately cast, she was immobilized, which was an 
acceptable method of treatment.     

Analysis

Having thoroughly reviewed the evidence, as detailed in 
pertinent part above, the Board concludes that the veteran is 
not entitled to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of a left 
wrist fracture, claimed as a result of treatment at a VA 
Medical Center in August 1998 and September 1998.  As stated 
previously, in order to prevail in his claim of entitlement 
to compensation under 38 U.S.C.A. 1151, the veteran must 
demonstrate that she has suffered additional disability or 
death as the result of hospital care, medical or surgical 
treatment, or an examination furnished by VA.  38 U.S.C.A. § 
1151 (West 1991 & Supp. 2001); 38 C.F.R. § 3.358 (2001).  

While the evidence of record demonstrates continued 
complaints of left wrist pain, as well as objective findings 
of limited motion and pain on movement, there is nothing to 
indicate that such pain stems from VA treatment afforded to 
the veteran.  Indeed, the VA examiner in October 2001 noted 
that the veteran's current disability related to other 
medical conditions, including chronic pain disorder and 
fibromyalgia.  Moreover, no other medical evidence of record 
refutes that conclusion.  The electrodiagnostic testing 
disclosed a sensory deficit in the left ulnar and radial 
nerves.  The examiner commented that it may be related to the 
left wrist fracture, i.e. the original injury.  He did not 
link it to VA treatment.  Moreover, that test result has not 
been linked to any disabling manifestation.  Thus, with 
respect to the elctrodiagnostic test result, it is not linked 
to VA care and more fundamentally it is not shown to have 
produced a disability.  Therefore, the evidence strongly 
suggests that the veteran has not sustained an "additional 
disability" for the purposes of 38 C.F.R. § 3.358.

More importantly, even if the evidence associated with the 
claims file could be construed so as to permit a finding of 
additional disability, the veteran would still be unentitled 
to compensation under 38 U.S.C.A. § 1151, because the 
evidence does not establish that any such additional 
disability was caused by the treatment rendered by VA.  In 
this regard, the Board notes that the VA examiner did not 
find any fault with the manner of care afforded the veteran.  
He explained that the VA providers undertook an acceptable 
method of treatment by immediately immobilizing the injured 
wrist.  The fact that the veteran was not immediately cast 
did not, in the VA examiner's opinion, indicate any 
deficiency in the provision of care.  

The only opinions of record in contradiction to the VA 
examiner's October 2001 statements were those given by the 
veteran herself in her correspondence.  However, the veteran 
has not been shown to possess the medical expertise necessary 
to render a diagnosis or to establish a causal relationship 
between a currently disability and the course of VA 
treatment.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Overall, in the absence of competent evidence 
supporting the veteran's claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for residuals of a left wrist 
fracture as a result of treatment at a Department of Veterans 
Affairs facility, the claim must be denied.  In reaching this 
conclusion, the Board acknowledges that under 38 U.S.C.A. § 
5107(b), as amended by the Veterans Claims Assistance Act of 
2000, all doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of a left 
wrist fracture is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

